Exhibit 10.32

 

   

2600 Campus Drive

 

San Mateo, California 94403

 

Tel +1-650-356-4000

 

Fax +1-650-356-4001

 

www.bluemartini.com

 

August 27, 2004

 

Gene Davis

1701 Black Mountain Road

Hillsborough, California 94010

 

Dear Gene:

 

Blue Martini Software, Inc. (“BMS”) is pleased to offer you the position of Vice
President, Product Development on the following terms:

 

You will be responsible for global product development of BMS products as well
as such other duties and obligations as may be designated by the Company that
are reasonably consistent with your job title. You will report directly to me
and will work at our corporate headquarters in San Mateo, California, with
visits to customer sites and other travel as required.

 

Your annual base salary will be $200,000, less payroll deductions and all
required withholdings. You will be paid on the 15th and last day of each month
and will be eligible for participation in a wide array of BMS benefit programs.
Details about these benefit programs will be reviewed during your New Hire
Orientation.

 

Other details regarding our offer are:

 

  •   You will be eligible to participate in the Blue Martini Software Executive
Incentive Plan, awarded annually. This incentive plan provides for an additional
target incentive of up to 40% of your annual base salary, based on your
individual performance against objectives approved by your manager within 30
days from your start date. This incentive plan is funded by company financial
performance and is contingent upon successful achievement of these corporate
financial objectives. Please note, at the discretion of management, the bonus
plan may be terminated or modified at any time.

 

  •   We will recommend to the Board of Directors that you be granted a
non-qualified stock option to purchase 75,000 shares of the company’s Common
Stock with an exercise price determined by the Board of Directors at its next
regular meeting after your start date. Terms relative to the stock program will
be as set forth in the stock agreement provided to you after the options are
granted.

 

  •   We will recommend to the Board of Directors that you receive a
supplemental performance grant of an option to purchase 25,000 shares of the
company’s common stock, vesting on the fifth anniversary of your start date. The
vesting of this grant may be accelerated based on achievement of specific
written objectives established by me within 90 days of your start date.

 

  •   If your employment with Blue Martini is terminated without cause, you will
be eligible to receive a severance payment (contingent upon signing the
Company’s standard form of release) equal to three months of your base salary at
the time of termination. If your employment is terminated without cause in
connection with a Change in Control, you will be eligible to receive a severance
payment (contingent upon signing the Company’s standard form of release) equal
to six months of your base salary at the time of termination If, at any time,
you resign without good reason or are terminated for cause, you will not be
entitled to receive severance.



--------------------------------------------------------------------------------

  •   “Cause” means the occurrence of one or one or more of the following: (i)
conviction of a felony or a crime involving moral turpitude, fraud, or an act of
dishonesty against Blue Martini; (ii) gross misconduct or gross negligence in
the performance of your responsibilities which, based upon good faith and
reasonable factual investigation, demonstrates unfitness to serve; (iii)
violation or breach of any Blue Martini policy or any statutory, fiduciary, or
contractual duty of yours to Blue Martini; or (iv) gross nonperformance and
dereliction of duty (for example, failure to know the details of projects under
your management, or failure to manage your staff).

 

  •   “Change in Control” means a merger or acquisition involving the Company in
which the Company’s pre-transaction stockholders own less than 50% of the
post-transaction entity after the transaction.

 

As a BMS employee, you will be expected to abide by BMS rules and regulations,
and sign and comply with the attached Employee Proprietary Information and
Inventions Agreement, which prohibits unauthorized use or disclosure of our
proprietary information or the proprietary information of others. Furthermore,
in accepting our offer, you acknowledge that you are not under any agreement
that would prevent you from fulfilling the duties and responsibilities set forth
in employment with BMS.

 

Core business hours are from 8:00am to 5:00pm, Monday through Friday. Your
specific working hours will be approved by me as your manager. As an exempt
salaried employee, you will be expected to work additional hours as required by
the nature of your work assignments.

 

You may terminate your employment with BMS at any time and for any reason or no
reason simply by notifying the company. Likewise, BMS may terminate your
employment at any time and for any reason or no reason, with or without cause or
advance notice. This “at-will” employment relationship cannot be changed except
in writing signed by an authorized BMS officer. If you leave BMS and owe any
money, you authorize BMS to make the applicable deductions from any amounts BMS
owes you. Participation in any of our stock, compensation, benefit, and
immigration programs is not to be regarded as a guarantee of continued
employment for any particular period of time. In addition, BMS may change your
position, duties, work location, compensation, and benefits from time to time,
as it deems necessary.

 

As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. Please note that because of regulations adopted in
the Immigration Reform and Control Act of 1986 (IRCA), we will require that you
present documentation demonstrating that you have authorization to work in the
United States on your first day at BMS. If you have any questions about this
requirement, which applies to United States citizens and non-United States
citizens alike, please contact Jennifer Dumalag, Manager, Benefits & Human
Resources Operations at (650) 356-7664.

 

On your first day at BMS, you are required to attend New Hire Orientation
conducted by Human Resources. This meeting is held at 9:30 am at our corporate
headquarters located at 2600 Campus Drive, San Mateo, California 94403. If you
will be off-site on your first day, please contact Jennifer Dumalag, at (650)
356-7664 before your first day to arrange for conference call participation in
the meeting.

 

This letter, together with other agreements referenced in this letter, forms the
complete and exclusive statement of your employment agreement with BMS. The
employment terms in this letter supersede any other agreements or promises made
to you by anyone, whether oral or written.

 

As acceptance of the employment terms described above, please sign and date this
letter and return the originals of all documents in this package to HR
Operations, at 2600 Campus Drive, Suite 100, San Mateo, California, 94403 by
Monday, August 30, 2004. Please retain a copy of this offer letter for your
records. If you accept our offer, your start date will be Monday, September 13,
2004.



--------------------------------------------------------------------------------

We look forward to your favorable reply and to a productive and enjoyable
working relationship with you.

 

Very truly yours,

 

/s/    MONTE ZWEBEN

--------------------------------------------------------------------------------

Monte Zweben

Chief Executive Officer

 

Enclosures

 

I accept the employment terms stated in this letter, and expect to commence
employment on September 13, 2004.

 

/s/    EUGENE DAVIS

--------------------------------------------------------------------------------

Candidate’s Signature

Date: August 31, 2004